DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
Status of Claims
Due to communications filed 5/13/22, the following is a final office action. Claims 1, 5, 12, 19, are cancelled. Claims 2, 9, 16, are amended. Claims 2-4, 6-11, 13-18 and 20-24 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments. 
Claim Rejections- 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the; prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill In the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the Invention was made.

Claims 2, 4, 9, 11, 16, 18, 23, 24 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Yamamoto, (US 20100161217 Al), and further in view of KUDO (JP 3669702 B2), and further in view of MATSUMOTO (WO 2012004897 A1).

As per claim 2, Yamamoto discloses:

acquire information about a position of the electric vehicle, a selected destination of the electric vehicle, ([0056] Meanwhile, if it is determined at SA4 that the host vehicle 2. has completed the parking operation (YES at SA4), the required power amount specifying unit 64e acquires route information that specifies a route, which was searched for in advance by the route search unit 64g, from the parking position of the host vehicle 2 to the next destination (5A12), Here, the next destination means a destination that the host vehicle 2 ‘will head toward after leaving the parking position);

and an amount of the energy stored in the battery, ([0057], The required power amount specifying unit 64e also specifies the current remaining amount of power in the battery 30 of the host vehicle 2,) 

determine an amount of the energy needed to reach the selected destination, ([0057] Next, the required power amount specifying unit 64e specifies the amount of required power that should be received by the power receiving unit 10, and the estimated parking time specifying unit 64f specifies the estimated parking time of the host vehicle 2 (SA13). For example, power amount information pertaining to the average amount of power required for traveling each road may be stored in advance in the map information D8 65a. Based on the power amount information, the required power amount specifying unit 64e then calculates the power amount required for traveling the route specified based on the route information acquired SA12);

perform a comparison between the amount of the energy needed to reach the selected destination and the amount of the energy stored in the battery, ([(0057], The required power amount specifying unit 64e also specifies the current remaining amount of power in the battery 30 of the host vehicle 2...and finds the difference between this remaining amount and the power amount required for traveling the route specified based on the route information acquired at SA12.[where in Yamamoto, SA12 is a destination]); and

Yamamoto does not disclose the following, however, KUDO (JP 3669702 B2)  discloses the following:

in a case where a result of the comparison corresponds to the energy stored in the battery being less than the amount of energy needed to reach the selected destination, control a display to display a plurality of charging spots, (KUDO (JP 3669702 B2): Description:  As shown in FIG. 61…It is determined whether or not the remaining amount of power is equal to or lower than a lower limit value (for example, “200”) when an application or the like is executed. When power control unit 801 determines that the value is below the lower limit value, power control unit 801 causes display 105 to display a message notifying that charging is necessary on the route from the company to AA station….When “Yes” is selected on the screen shown in FIG. 62B, the charging location acquisition unit 805 notifies the server of the current location detected by the GPS receiving unit 108 via the network 804. Get data indicating the nearest rechargeable location from the server. Then, the charging location acquisition unit 805 causes the display 105 to display a map indicating the charging location based on the data); 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KUDO (JP 3669702 B2) in the systems of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Yamamoto does not disclose the following limitations however, MATSUMOTO (WO 2012004897 A1) discloses:

 in a case where a result of the comparison corresponds to the energy stored in the battery being greater than the amount of energy needed to reach the selected destination, the circuitry is further configured to control the display to display a plurality of energy selling spots, (MATSUMOTO (WO 2012004897 A1), (Description: In this case, the control device 23 of the in-vehicle information terminal device 20 causes the navigation device 26 to calculate the travel distance necessary for traveling from the current position of the vehicle 10 to the home, for example. And the control apparatus 23 calculates the electric energy required in order to drive | work the calculated travel distance, and determines this calculated electric energy as new required residual electric energy. As a result, the control device 23 determines the amount of power that can be sold by subtracting the new required remaining power amount from the current charge amount of the battery 11…In this case, in a situation where the display or notification that prompts the connection is acquired when the user goes out using the vehicle 10, the control device 23 determines the current position of the vehicle 10 with respect to the navigation device 26. The nearest charging / discharging stand 60 is searched for. And the control apparatus 23 makes a navigation apparatus 26 guide a user to the nearest charging / discharging stand 60 searched);

control the display to display the amount of surplus electric energy to be sold stored in the electric vehicle, wherein displaying the amount of surplus electric energy to be sold stored in the electric vehicle includes simultaneously displaying an indication of the comparison, a location of at least one energy selling spot within a current driving range of the position of the electric vehicle, and a numeric indication of the current driving range in a single display screen, (MATSUMOTO (WO 2012004897 A1):  Description: Further, the control device 23 of the in-vehicle information terminal device 20 stores the difference prediction notification provided from the supply and demand information providing center 40 in a predetermined storage location of the storage device 24 every time it is received. Then, the control device 23 graphs and displays, for example, the amount of power sold per month, the margin obtained from the power sale, the consideration, etc., using the stored profit prediction notification, in other words, the history of power sale so far. It can be displayed on the device 22. Thereby, it is possible to prompt the user to sell power to the power company 50 more actively…For example, when the user carrying the mobile terminal is heading for the AA station from the company on Friday at 20:00, the future location prediction unit 206 determines that the mobile terminal is next AA based on the behavior prediction rule of FIG. Judging from the station to BB station. Therefore, the charging location acquisition unit preferentially displays the current location of the mobile terminal and the rechargeable location on the route to the AA station based on the data acquired from the server).

transfer the amount of surplus electric energy stored in the electric vehicle from the battery to an energy selling spot, wherein the surplus electric energy stored in the electric vehicle is transferred to an electric device other than the electric vehicle itself corresponding to the energy selling spot, MATSUMOTO (WO 2012004897 A1): Description: On the other hand, the user sells the electric power charged in the battery 11 to the electric power company 50 in principle in a preset power selling time zone (daytime time zone) based on the power sales contract. Thereby, the electric power company 50 side can reduce the frequency which increases / decreases the electric power generation amount according to the change of electric power demand, and can generate electric power efficiently…That is, when selling power from the battery 11 of the vehicle 10 to the power company 50 in accordance with a power sales contract that the user has previously concluded, the control device 23 of the in-vehicle information terminal device 20 is pre- Based on the stored contract information, the power is sold to the electric power company 50 during a preset power sale time period, and the amount of charge (SOC) preset in the battery 11 of the vehicle 10, in other words, necessary remaining Discharge until the amount of power is reached).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by MATSUMOTO (WO 2012004897 A1) in the systems of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 4, 11, 18, Yamamoto discloses:

wherein the circuitry is configured such that the indication comprises an indication of an amount of a difference between the amount of the energy needed to reach the selected destination and the amount of the energy stored in the battery, the difference being shown relative to an entire capacity of the battery, ([0049], FIGS. 4 to 6 are drawings that illustrate examples of the display 63 showing and outputting guidance information in the power reception guidance process, in FIGS. 4 and 5, the power receiving efficiency is less than a required efficiency. FIG. 6 shows an example of the display 63 when the power receiving amount is equal to or greater than a required amount after the parking operation is completed. In the examples shown in FIGS. 4 to 6, a bar graph 63a that represents the remaining
capacity of the battery 30, a bar graph 63b that represents the power receiving efficiency of the power receiving unit 10, and a plane view 63c that indicates the positional relationship between the power supply device 3 and the power receiving unit 10 are shown on the display 63.}.

As per claim 9, this claim recites similar features as disclosed with respect to independent claim 2, and therefore is rejected for similar reasons. 

As per claim 16, this claim recites similar features as disclosed with respect to independent claim 2, and therefore is rejected for similar reasons. 

As per claim 23, Yamamoto discloses: wherein the electric device is another electric vehicle, [0024] FIG. 1 is a schematic diagram that illustrates a power reception guidance system according to the first example, and FIG. 2 is a block diagram that illustrates the power reception guidance system. A power reception guidance system 1 is mounted in a vehicle 2 (referred to below as a "host vehicle 2" as necessary), and provides guidance pertaining to non-contact power supply from a power supply unit installed in a parking area to a power receiving unit installed in the vehicle 2. The power reception guidance system 1 includes a power receiving unit 10, a battery charging unit 20, a battery 30, a camera 40, a current position detection processing unit 50, and a power reception guidance device 60. 

As per claim 24, Yamamoto discloses: wherein the electric device is a battery, ([(0026] The power receiving unit 10 receives a non-contact power supply from the power supply device 3 installed in the parking area, and supplies the received power to the battery 30 through the battery charging unit 20.).

Claims 3, 6, 7, 8, 10, 13, 14, 15, 17, 20, 21, 22  is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Yamamoto, (US 20100161217 Al), and further in view of KUDO (JP 3669702 B2), and further in view of MATSUMOTO (WO 2012004897 A1), and further in view of Takahira (US 5539399).

As per claims 3, 10, 17, Yamamoto does not specifically disclose:
wherein the circuitry is further configured to control the display to display a current driving range of the electric vehicle. However, Takahira discloses in: Brief Summary Text - BSTX (2): "The present invention relates to a display device For use in an electric vehicle, which is capable of indicating a possible running range whereto the vehicle can reach with a currently remaining charge of the vehicle's battery, together ‘with its current location on a road map displayed on a display screen."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is further configured to control the display to display a current driving range of the electric vehicle as taught by wherein the circuitry is further configured to control the display to display a current driving range of the electric vehicle in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6, 13, 20, Yamamoto does not disclose:

wherein the circuitry is configured such that the indication of the location comprises a map display, However, Takahira discloses in: (Brief Summary Text - BSTX (2): The present invention relates to a display device for use in an electric vehicle, which is capable of indicating a possible running range whereto the vehicle can reach with a currently remaining charge of the vehicle's battery, together with its current location on a road map displayed on a display screen).

it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is configured such that the indication of the location comprises a map display in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 7, 14, 21, Yamamoto does not disclose:

wherein the circuitry is configured such that the indication of the location comprises a list display. However, Takahira discloses in: (Takahira Detailed Description Text - DETX (27): In this case, a display mode selector switch of the signal processing unit 8 is used for selectively changing over an image on the screen of the display 7 to metering, navigation (to indicate a current location of the vehicle on a road map), a possible running range and a guidance to a battery charging station one after another).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is configured such that the indication of the location comprises a list display in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 8, 15, 22, Yamamoto does not disclose:

wherein the circuitry is configured such that the indication of the location is switchable between the list display and a map display, However, Takahira discloses in: (Detailed Description Text -DTTX (27): In this case, a display-mode selector switch of the signal processing unit 8 is used for selectively changing over an image on the screen of the display 7 to metering, navigation (to indicate a current location of the vehicle on a road map), a possible running range and a guidance to a battery charging station one after another).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is configured such that the indication of the location is switchable between the list display and a map display in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 6-11, 13-18 and 20-24 have been considered but are moot under the grounds of a  new ground of rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 17, 2022
/Akiba K Robinson/
Primary Examiner, Art Unit